NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        DEC 3 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    18-10100

                Plaintiff-Appellee,             D.C. No. 2:09-cr-00078-JAM

 v.

WILLIAM STRONG, a.k.a. Wee Wee                  MEMORANDUM*
Strong, a.k.a. William Henry Strong, a.k.a.
Wee Wee,

                Defendant-Appellant.

                   Appeal from the United States District Court
                       for the Eastern District of California
                    John A. Mendez, District Judge, Presiding

                          Submitted November 27, 2018**

Before:      CANBY, TASHIMA, and FRIEDLAND, Circuit Judges.

      William Strong appeals from the district court’s denial of his amended

motion pursuant to 18 U.S.C. § 3582(c)(2) for a sentence reduction. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Strong contends that he is eligible for a sentence reduction under

Amendment 782 to the Guidelines because recent California state court orders,

which reclassified his previous drug felony convictions as misdemeanors, have

affected his designation as a career offender. We review de novo whether the

district court had authority to reduce a defendant’s sentence under section 3582.

See United States v. Leniear, 574 F.3d 668, 672 (9th Cir. 2009).

      Strong’s challenge to his career offender designation is not cognizable under

section 3582(c)(2), which authorizes sentencing reductions solely where the

defendant’s Guidelines range has been lowered by an amendment to the

Guidelines. See U.S.S.G. § 1B1.10(a)(1), (b)(1); Dillon v. United States, 560 U.S.
817, 831 (2010). The district court properly concluded that Strong was ineligible

for a reduction because Amendment 782 did not affect his status as a career

offender, and therefore did not lower his Guidelines range. See United States v.

Wesson, 583 F.3d 728, 731 (9th Cir. 2009).

      AFFIRMED.




                                         2                                    18-10100